Citation Nr: 0428923	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-17 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1946 and from November 1955 to November 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which increased the veteran's disability 
rating for post-traumatic stress disorder (PTSD) from 30 
percent to 50 percent.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2003).

In October 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference from the RO.  A 
transcript is associated with the claims file.


FINDING OF FACT

1.  The veteran's PTSD is manifested by symptoms of 
nightmares and intrusive memories of service, depression, 
sleeplessness, and social isolation, resulting in 
occupational and social impairment with reduced reliability 
and productivity, and the need to take regularly prescribed 
medication for depression, with a Global Assessment of 
Functioning (GAF) score as low as 40.

2.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, has not been demonstrated by the 
clinical evidence.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
evaluation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5105, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A May 2001 VA outpatient record shows that the veteran had 
nightmares two weeks prior, no flashbacks in several weeks, 
no excessive anger or irritability in several months, and a 
couple of intrusive trauma memories a week, and that he 
averaged five to six hours of sleep per night.  The physician 
reported that the veteran was more depressed than he had ever 
seen him.  His affect was blunted and his future orientation 
was diminished.  He had to push himself to do everything, and 
short-term memory was a problem.  The veteran denied any 
suicidal or homicidal ideation or psychotic features, but did 
report his mood was down.

In an August 2001 VA outpatient record, the veteran reported 
one or two nightmares per week, no flashbacks, no blow-ups 
that week, and several intrusive trauma memories per week, 
and said he averaged six to seven hours of sleep per night.  
The veteran's depression was estimated as three or four out 
of ten.  It was definitely improved compared to his previous 
visit.  He denied suicidal and homicidal ideation or 
psychotic features.

In October 2001, the veteran underwent VA PTSD examination.  
His claims file was reviewed.  The veteran noted he 
experienced multiple nightmares and flashbacks per week.  He 
also had a fear of liquid medications.  This related to an 
experience that he had in the military where he was convinced 
he was sexually assaulted by a doctor.  The veteran got more 
agitated and emotionally disturbed when recounting this.  He 
had frequent disturbing recollections about the traumatic 
experiences that he had, including the sexual assault and 
combat experiences in the military.  He had ongoing 
nightmares, two or three per week, sometimes less frequent.  
He was restless in his sleep, and flopped around.  At times, 
he woke up to find that he was tied up in his covers in the 
midst of his nightmares.  He also experienced night sweats.

The veteran said he tried to avoid thoughts and discussions 
about his military service.  He had a diminishment of 
interest and participation in activities, feelings of 
detachment, and estrangement from others.  He also had 
ongoing difficulties with sleep disturbance.  He was woken up 
frequently.  He had problems with irritability, but seldom 
got angry.  He was afraid of his anger and was concerned that 
he might hurt somebody if he fully expressed it.  He had 
problems with concentration and focus.  The veteran also 
reported a startle response.

On examination, the veteran was noted to be an inarticulate 
man who had difficulty putting his thoughts and feelings into 
words.  He was tense, emotionally distant, and detached.  He 
appeared to keep his feelings very much under control, and 
indicated that he was afraid he would otherwise go to pieces.  
He was fully oriented, and there was no evidence of 
hallucinations or delusions.  He showed significant 
constriction to his range of affect, and had an underlying 
irritability and edge during the evaluation.  The impression 
was that the veteran continued to have PTSD and had intense 
feelings of fear, helplessness, and horror associated with 
traumatic events that had occurred in service.  He re-
experienced these events with recurrent disturbing 
recollections and recurrent distressing dreams.  He 
experienced and showed a numbing of his emotional response.  
He also had symptoms of increased arousal that did not appear 
to have been problematic prior to his military service.  The 
veteran kept a significant emotional distance between himself 
and others, and appeared to be a very isolated man who tended 
to stay at home.  He got nervous when things were quiet.  His 
PTSD seemed to have increased in severity since his last 
appointment.  The diagnosis was PTSD, chronic type, 
moderately severe to severe in nature, with the veteran 
appearing to have some increase in his symptomatology since 
he was last seen.  The veteran's GAF score was 50 to 55, the 
higher level over the previous year.

In September 2002, the veteran underwent QTC examination.  He 
recounted his stressors in service.  He denied feeling sad.  
He had no change in appetite and had been getting five hours 
of sleep per night, which was normal.  He woke up frequently 
because of nightmares.  He was finding it difficult to get 
motivated lately, and experienced loss of energy.  The 
veteran denied feeling worthless or guilty.  He had 
difficulty sticking to decisions and denied suicidal and 
homicidal ideation.  He reported a history of drinking too 
much alcohol, but said he had stopped in the 1960s.

The veteran had recurrent flashbacks and nightmares about his 
service two or three times per week.  He had persistent 
avoidance of thoughts and feelings and associations with his 
time in service.  He avoided places, people, and activities 
that reminded him of this.  He had an exaggerated startle 
response, demonstrated when the telephone rang unexpectedly 
during the examination.

On examination, the veteran was pleasant, clean, and well 
nourished.  He was appropriately dressed.  He had good eye 
contact, and his voice was of normal rate, tone, and volume.  
His mood was listless and his affect was anxious.  The 
veteran was very restless during the interview, but the 
physician opined that might have been because of his back 
pain.  There was no impairment of thought process, and his 
behavior was appropriate.  The veteran was normally oriented 
to person, place, time, and situation.  His memory was good.  
His thoughts were abstract.  The examiner reported that the 
veteran's depression did not affect his ability to function 
independently.  He denied suicidal and homicidal ideation, 
obsessive thoughts, and ritualistic behavior.  He denied 
problems with impulse control and auditory and visual 
hallucinations.  There was no evidence of paranoia.  The 
veteran was capable of managing his own funds.  The diagnoses 
were PTSD, chronic, and a GAF score of 65, 70 in the previous 
year.

In a November 2002 VA outpatient record, the veteran reported 
three to five nightmares per week, and one flashback.  His 
irritability was unresponsive to medication and estimated as 
three or four out of ten, and he got four to five hours of 
sleep per night.  Intrusive trauma memories were reported as 
two to four times per week, and depression was estimated as 
five or six out of ten.

In a June 2003 VA treatment record, the veteran reported 
nightmares every night.  Flashbacks were one to two per week, 
and irritability was about four out of ten.  The veteran 
denied suicidal and homicidal ideation or psychotic features.

In January 2004, the veteran underwent another QTC 
examination.  The veteran recounted his military service.  He 
described problems sleeping and complained of current 
symptoms of depressed mood, anxiety with panic attacks, 
exaggerated startle response, mistrust of others, social 
avoidance, extreme fear of liquid medications, insomnia, 
flashbacks, intrusive nightmares, and irritability.  These 
symptoms occurred constantly.  The ability to perform daily 
functions during remission was moderately affected by his 
social avoidance and anxiety.

On examination, the veteran was a reliable historian.  His 
orientation was within normal limits and his appearance, 
hygiene and behavior were appropriate.  His affect and mood 
were abnormal, with depressed mood, although the depression 
did not affect his ability to function independently and 
effectively.  Communication was within normal limits.  There 
was abnormal speech, which occurred intermittently.  It 
included both halting and moderately pressured speech.  Panic 
attacks occurred two or three times per year, each episode 
lasting three to four hours.  The attacks included racing 
heart, sweating, and a strong desire to flee the situation.  
There was no delusion history present.  At the time of 
examination, there was no delusion observed.  There was no 
hallucination history present.  At the time of the 
examination, there was no hallucination observed.  
Obsessional rituals were absent.  The veteran's thought 
processes were appropriate, and his judgment was not 
impaired.  Abstract thinking was normal.  Memory was 
moderately impaired.  Suicidal and homicidal ideation was 
absent.

The diagnosis was PTSD, and the veteran's GAF score was 55.  
Mentally, the veteran did not have difficulty performing 
activities of daily living, although he reported a great deal 
of frustration with his decreasing mobility due to physical 
problems.  He had difficulty establishing and maintaining 
effective work and social relationships.  He experienced 
persistent difficulty in developing trust in others, and 
tended to be highly avoidant of social situations that were 
too crowded or were likely to trigger traumatic memories.  He 
had no difficulty understanding commands.  He appeared to 
pose no threat of persistent danger or injury to himself or 
others.  The examiner opined that the veteran experienced 
significant social impairment due to his irritability, 
mistrust of others, avoidance of social situations, and over-
reactivity to stressors.  The level of social impairment was 
considered moderate to severe.

In a May 2004 VA record, the veteran reported his sleep had 
improved considerably since he began using medication on his 
shoulder.  He continued to have three nightmares per week, 
but they interfered less with his sleep.  He slept seven 
hours per night.  The veteran was given a GAF score of 40.

In October 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  He stated 
that he took large amounts of prescription medication for his 
PTSD.  He experienced nightmares every night and considered 
four hours to be a good night's sleep for him.  On bad nights 
he only got two hours of sleep at the most.  He was tired 
much of the time and lost concentration because of it.  
Medication helped the insomnia and nightmares but did not 
stop them.  He testified that he often did not get out of bed 
until ten o'clock, and constantly wanted to go back to sleep.  
He drank coffee throughout the day.  Other than going to the 
store or to VA, the veteran stayed at home, watched 
television, and read the Bible.  He said his wife tells him 
that he tosses in his sleep, and she wakes him up at least 
twice per week.  He said he does not visit other people 
because he could not sit still long enough to enjoy company 
and was afraid he would be an irritation to other people.  He 
testified that he attended meetings with a veterans service 
organization.  He stated that his back pain had stopped him 
from going to church.  He saw a physician at VA for his PTSD 
about once every three months.

At the hearing, the veteran, who is 77 years of age, 
requested that his case be advanced on the Board's docket.  
As mentioned in the Introduction, above, that motion has been 
granted.

Following his hearing, the veteran submitted records 
documenting the medication he is prescribed.  The veteran 
also submitted a waiver of initial RO review of that 
evidence.  The records indicate that the veteran had hundreds 
of refills for certain prescriptions, and took numerous pills 
each day.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a September 2001 letter, the RO informed the veteran of 
the VCAA and its effect on his claim.  In addition, the 
veteran was advised, by virtue of a detailed October 2002 
statement of the case (SOC) and June 2004 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
October 2002 SOC contained the new reasonable doubt and duty-
to-assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the current schedular criteria, effective since 
November 7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2004).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 50 percent is not 
warranted for the veteran's service-connected PTSD.  
Essentially, while the veteran's symptoms very closely 
comport to the symptomatology contemplated for the assignment 
of a 50 percent evaluation under DC 9411, the symptoms 
enumerated under DC 9411 warranting a 70 percent evaluation 
are, for the most part, simply not demonstrated.

As noted above, a 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  The most recent 
examination, dated in January 2004, reflects that, although 
the veteran's mood was depressed, it did not interfere with 
his ability to function independently and effectively.  The 
veteran was more limited in his activities of daily living by 
his physical disorders, such as back and shoulder pain, than 
his PTSD.

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, there 
is no history of suicidal ideation in the veteran's claims 
file.  In fact, he has always been described as having no 
suicidal ideation.  There was no indication of any 
obsessional rituals interfering with routine activities, as 
specifically noted in the January 2004 examination report.  
Although the veteran had abnormal speech, described as 
halting and moderately pressured, there was no clinical 
description of it as intermittently illogical, obscure, or 
irrelevant.  Near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively has not been documented.  Indeed, the January 
2004 QTC report indicates the veteran experienced panic 
attacks only two or three times per year.  Although the 
veteran has reported increased irritability, treatment 
records and examinations repeatedly indicate that the veteran 
has been able to control any impulses he might have because 
of his increased irritability.  Spatial disorientation was 
not shown.  Instead, the veteran was found to be a reliable 
historian with a good memory.  The clinical records do not 
document any indication of neglect of personal appearance and 
hygiene, instead reporting that he was clean and 
appropriately dressed.  While the veteran was found to have 
difficulty establishing and maintaining work and social 
relationships, he was not found to have an inability to do 
so.  Id.

The medical evidence indicates that the veteran's primary 
symptomatology includes nightmares, sleeplessness, social 
isolation, depression, and a need for prescribed medication.  
The QTC examiner in January 2004 assigned a GAF score of 55, 
and the veteran's GAF score has been as low as 40 in May 2004 
and as high as 65 in September 2002.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DSM-IV).  A GAF score of 40 denotes some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  A GAF score of 50 
denotes serious symptoms or serious impairment in social or 
occupational functioning and a GAF score of 60 denotes 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  These scores have been recognized 
by the Court of Appeals for Veterans Claims as an indicator 
of mental health on a hypothetical continuum of mental 
health-illness.  Carpenter, supra.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based upon average impairment 
of earning capacity.  It appears that the GAF score of 
approximately 40, as most recently assigned to the veteran, 
is consistent with the clinical findings.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent evaluation.  Moreover, the record does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 or 100 percent evaluation.  Even though the 
Board has determined that a 50 percent rating is warranted in 
this case, there is not a question as to whether the 70 
percent rating should be assigned.  38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 70 percent rating 
under the current regulations.  See 38 C.F.R. § 4.130, DC 
9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 50 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of disability is approximately commensurate with a 50 
percent rating under DC 9411, the currently assigned 
evaluation.  Thus, the appeal is denied.  As noted, the 
symptoms necessary to support a 70 or 100 percent rating are 
essentially missing from the objective medical evidence of 
record.  The Board concludes that a rating in excess of 50 
percent is not warranted.  The evidence is not so evenly 
balanced as to raise reasonable doubt concerning any material 
issue. 


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



